RENDERED: FEBRUARY 25, 2022, 10:00 A.M.
                        TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2021-CA-0605-WC

PERRY COUNTY BOARD OF
EDUCATION                                                        APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-18-86442


MARK CAMPBELL; HONORABLE
GRANT ROARK, ADMINISTRATIVE
LAW JUDGE; HAZARD ARH; DR.
MUKUT SHARMA; AND WORKERS’
COMPENSATION BOARD                                               APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CALDWELL, JUDGE: Perry County Board of Education (“Employer”) appeals

from a Workers’ Compensation Board (“WCB”) opinion affirming the order of an

Administrative Law Judge (“ALJ”) resolving a medical fee dispute about Mark
Campbell’s (“Campbell”) total knee replacement surgery in Campbell’s favor. We

affirm.

                 FACTUAL AND PROCEDURAL HISTORY

             On April 11, 2018, Campbell fell at work, causing knee and other

injuries. Campbell had arthroscopic meniscal repair surgery on his right knee in

November 2018 – which was performed by Dr. Darren Johnson in Lexington. But

Campbell continued to complain of problems (such as pain and stiffness) with his

right knee. He filed his application for resolution of injury claim form on or about

November 25, 2019.

             Shortly thereafter, Campbell filed a motion to bifurcate. Campbell

stated that his treating doctor, Dr. Mukut Sharma (an orthopedic surgeon), said

Campbell needed total knee replacement surgery because injections were not

effectively improving Campbell’s symptoms. Campbell further asserted that total

knee replacement surgery was scheduled for December 4, 2019, and that Employer

denied being responsible for paying for the total knee replacement surgery. He

requested that the ALJ separately address whether the knee replacement surgery

was compensable before ruling on other matters.

             Campbell underwent the scheduled total knee replacement surgery on

December 4, 2019. Meanwhile, Campbell’s case was assigned to an ALJ.

Employer filed a Form 112 asserting a medical fee dispute about the total knee

                                         -2-
replacement surgery. Employer argued that the knee replacement surgery was not

needed to correct any injury from the April 2018 work incident. Employer

contended the total knee replacement surgery was for treatment of non-work-

related osteoarthritis.

              The ALJ granted Campbell’s motion to bifurcate the proceeding in

order to first address the compensability of the total knee replacement surgery.

Employer submitted the opinions of three orthopedic surgeons,1 each of whom

opined that Campbell did not need knee replacement surgery for any injury

suffered in the April 2018 work incident. Campbell submitted the treatment notes

of Dr. Sharma, who performed his knee replacement surgery. Campbell also

submitted a medical report from Dr. Jared Madden, an osteopathic doctor who

examined Campbell shortly before the hearing on the medical fee dispute.

Campbell also testified by deposition and during the hearing.

              Following the parties’ submission of briefs, the ALJ entered an

interlocutory order resolving the medical fee dispute in Campbell’s favor in August

2020. The ALJ denied the Employer’s motion for reconsideration that September.

Employer filed an appeal with the WCB.




1
  Employer filed two orthopedic surgeons’ medical reports. Employer also attached to its
medical fee dispute form the utilization review notice of denial containing another orthopedic
surgeon’s opinion. See 803 Kentucky Administrative Regulations (“KAR”) 25:190 (utilization
review and medical bill audit).
                                              -3-
               After the WCB dismissed Employer’s initial appeal as from a non-

final order and remanded to the ALJ for further proceedings, Employer and

Campbell entered into a settlement regarding all aspects of Campbell’s claim

except for the medical fee dispute about the total knee replacement.

               The Chief ALJ approved the settlement, noting that both parties

wished to preserve the medical fee dispute about the total knee replacement and

argue this issue to the WCB. Thus, upon the parties’ agreement, the Chief ALJ

stated in its order approving the settlement that the order would “further constitute

a final and appealable ruling on the medical dispute.” (Record (“R.”), p. 428.)2

               Employer again appealed to the WCB, which affirmed the ALJ’s

resolution of the medical fee dispute. Employer then petitioned this Court for

review. Further facts will be set forth as necessary to resolve the issues presented

in Employer’s petition for review.

                                STANDARD OF REVIEW

       The Court of Appeals reviews WCB decisions to determine if the WCB “has

overlooked or misconstrued controlling statutes or precedent, or committed an




2
  We construe this order as essentially incorporating into a final and appealable order the ALJ’s
August 2020 interlocutory opinion and order resolving the medical fee dispute in Campbell’s
favor as well as the ALJ’s September 2020 order denying Employer’s motion for
reconsideration.

                                               -4-
error in assessing the evidence so flagrant as to cause gross injustice.” Western

Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

                                    ANALYSIS

     WCB Properly Upheld Factual Findings as Supported by Substantial
     Evidence Despite Harmless Misstatement About the Burden of Proof

             Employer complains that the WCB improperly regarded it as having

the burden to prove that the knee replacement surgery was not work related and

was not reasonable or necessary. Employer contends that the WCB improperly

shifted the burden of proof on this issue to it, citing and misapplying the case

holding in C & T of Hazard v. Stollings, No. 2012-SC-000834-WC, 2013 WL

5777066 (Ky. Oct. 24, 2013). Employer correctly notes that the Stollings case

involved a reopening rather than a medical fee dispute arising prior to the entry of

an award. So, it argues that Stollings cannot apply here.

             The WCB stated that Employer “had the burden of proof on all

issues” regarding the medical fee dispute here based on a quotation from Stollings

that: “[t]he burden is placed on the party moving to reopen because it is that party

who is attempting to overturn a final award of workers’ compensation . . . .”

(WCB opinion entered April 30, 2011 – hereinafter “WCB Opinion,” p. 11) (citing

Stollings, 2013 WL 5777066, at *2). But the medical fee dispute here did not arise

upon reopening but instead arose before any award was entered or any settlement

was reached. And no reopening occurred in this case – instead, the parties asked
                                         -5-
the WCB to review the ALJ’s prior resolution of the medical fee dispute following

approval of their settlement on all other aspects of the claim. So, the quotation

from Stollings was not applicable to the non-reopening proceedings here.

                Instead, the burden of proof on this medical fee dispute – which arose

pre-award – fell upon the claimant under KRS3 342.735(3)4 which provides in

pertinent part:

                The administrative regulations shall permit an employee
                or other interested party, prior to the filing of a claim, to
                request a determination by an administrative law judge
                on medical issues relating to the reasonableness or
                appropriateness of the proposed medical care or relating
                to the obligation of the employer or the employer’s
                insurance carrier to make payment of contested medical
                bills. However, the employee has the burden of proof
                to show the medical expenses are related to the injury,
                reasonable and necessary prior to an application of


3
    Kentucky Revised Statutes.
4
  KRS 342.735 was not cited in the petition for review nor in the response to the petition. The
title of KRS 342.735 does not clearly indicate that it contains substantive provisions regarding
the burden of proof in medical fee disputes, but at first glance appears to concern only authority
for promulgating administrative regulations: “Additional authority for administrative regulations
on expediting payment of temporary total disability benefits, use of managed care, and
expediting payment for and resolution of disputes concerning medical benefits[.]” KRS 342.735.
Nonetheless, KRS 342.735(3) puts the burden of proof on the claimant for pre-award medical fee
dispute issues and apparently the WCB overlooked this statute – as did the parties based on their
lack of citation to this statute in the petition and response.

To the extent that our opinion in National Pizza Company v. Curry, 802 S.W.2d 949, 951 (Ky.
App. 1991), appears to state the burden of proof in a pre-award medical fee dispute differently
from the current version of KRS 342.735(3), Curry has since been superseded by statute. The
legislative history to KRS 342.735 indicates it was amended in 1994 to include the burden of
proof provisions. See 1994 Kentucky Acts ch. 181 § 21, H.B. 928.

                                               -6-
             benefits being filed and before an award or order of
             benefits. Thereafter, the burden is upon the employer.

(Emphasis added.)

             Still, regardless of who bears the burden of proof, an ALJ’s factual

findings should not be disturbed if they are supported by substantial evidence. See

National Pizza Co., 802 S.W.2d at 951 (“Regardless of the burden of proof, the

ALJ’s findings are supported by substantial evidence and neither the board nor this

court may substitute its opinion otherwise.”). Employer even states on pages 12-

13 of its petition for review: “Since the ALJ held that Campbell was successful,

the question on appeal is whether there is substantial evidence of record to support

a finding in his favor.”

             Despite its misstatement about the burden of proof in the medical fee

dispute, the WCB recognized on pages 12-13 of its opinion that as long as the

ALJ’s factual findings were supported by substantial evidence, the WCB lacked

authority to disturb such factual findings. And the WCB ultimately concluded:

“Substantial evidence supports the ALJ’s ultimate determination that the right total

knee replacement surgery is compensable; consequently, a different result is not

compelled.” (WCB Opinion, p. 15.)

             Having carefully examined the record and applicable law, we do not

perceive that the WCB “committed an error in assessing the evidence so flagrant as

to cause gross injustice.” See Kelly, 827 S.W.2d at 688. And other than the
                                         -7-
WCB’s inapt but harmless citation to the burden of proof in a reopening case5 and

harmless lack of discussion of KRS 342.735(3), we do not perceive that the WCB

overlooked or misconstrued controlling statutes or precedent in upholding the

ALJ’s resolution of this medical fee dispute. See Kelly, 827 S.W.2d at 687-88.

    Causal Relation Between Knee Replacement and April 2018 Work Incident

               Undisputedly, Employer came forward with evidence from three

orthopedic surgeons. Each of these surgeons very specifically opined that there

was no causal relation between the April 2018 work incident and the total knee

replacement surgery.

               The medical evidence submitted by Campbell, on the other hand, did

not contain similarly specific, explicit opinions about a causal relationship

between the April 2018 work incident and the December 2019 total knee

replacement. However, precedent from our Supreme Court suggests that ALJs, the

WCB, and courts should review medical reports not to see if particular words or

phrases are used but for their overall content. See Brown-Forman Corp. v.

Upchurch, 127 S.W.3d 615, 621 (Ky. 2004) (citation omitted) (“It is the quality

and substance of a physician’s testimony, not the use of particular ‘magic words,’


5
  The WCB’s misstatement of the burden of proof was harmless because the WCB nonetheless
determined that the ALJ’s findings of fact were supported by substantial evidence – the correct
standard for reviewing the ALJ’s findings of fact where the claimant had the burden of proof.
See generally McManus v. Kentucky Retirement Systems, 124 S.W.3d 454, 459 (Ky. App.
2003); Garmeada Coal Co. v. Mabe, 310 Ky. 801, 804-05, 222 S.W.2d 829, 831 (1949).

                                               -8-
that determines whether it rises to the level of reasonable medical probability, i.e.,

to the level necessary to prove a particular medical fact. Where there is conflicting

medical testimony concerning the cause of a harmful change, it is for the ALJ to

weigh the evidence and decide which opinion is the most credible and reliable.”).

             Campbell submitted into the record Dr. Sharma’s treatment notes

which described Campbell’s complaints and treatment. Dr. Sharma’s notes

indicated the total knee replacement surgery was recommended and performed

after other treatments did not satisfactorily resolve Campbell’s complaints. Dr.

Sharma’s notes did not explicitly state whether there was a causal relationship

between the April 2018 work incident and the total knee replacement surgery.

             Campbell also submitted Dr. Madden’s report, based on an early June

2020 examination of Campbell and review of Campbell’s medical records. Dr.

Madden’s Form 107 discussed Campbell’s continuing complaints but did not

explicitly state how the April 2018 work incident led to the need for knee

replacement surgery.

              Dr. Madden checked “yes” to the following question: “Within

reasonable medical probability, was plaintiff’s injury the cause of his/her

complaints?” And when asked for an explanation of causation, Dr. Madden stated

that Campbell suffered shoulder and right knee injuries at work which required

surgical repair. He opined that surgical repair had been successful but that “scar

                                          -9-
tissue is never as strong as original tissue” so he found Campbell to be at

“increased risk of future re-injury” with less trauma likely required to trigger re-

injury. (R., p. 284.) Dr. Madden’s report did not explicitly discuss whether the

required surgical repair for injury to the right knee referred to only one or to both

the meniscal repair surgery and the total knee replacement surgery.

             Nonetheless, the ALJ construed Dr. Madden’s report to indicate that

the April 2018 incident led or contributed to a need for total knee replacement

surgery despite later recognizing in an order denying reconsideration that Dr.

Madden’s report did not explicitly discuss this issue. In his summary of evidence,

the ALJ listed Campbell’s diagnoses noted by Dr. Madden in his report, including

right knee meniscal tears and osteoarthritis and chronic knee pain. The ALJ stated

that Dr. Madden’s report expressed an opinion that all of the listed “injuries” were

causally related to the April 2018 work incident. The ALJ acknowledged that Dr.

Madden found “surgical repair on [Campbell’s] knee was successful” but also

noted Dr. Madden’s statements that “scar tissue is never as strong as original

tissue” and that Campbell would be at risk for future re-injury with less trauma

likely required to create a re-injury. (Interlocutory opinion and order dated August

17, 2020, hereinafter “ALJ Opinion,” p. 7.)

             In his analysis, the ALJ explained why he ruled in Campbell’s favor,

relying on Dr. Madden’s report. The ALJ construed Dr. Madden’s report as

                                         -10-
indicating that: “the right total knee replacement surgery would be causally related

to the April 11, 2018 incident and that plaintiff continued to have right knee pain

even after Dr. Johnson’s meniscectomy and that he had right knee osteoarthritis

which was not remedied by Dr. Johnson’s surgery.” (ALJ Opinion, p. 11.)

             The ALJ explained why he believed the proof (including Campbell’s

testimony as well as medical evidence) showed that the April 2018 fall at work

caused Campbell’s meniscal tear and caused underlying, previously asymptomatic

osteoarthritis to become symptomatic. The ALJ found that the meniscal repair

surgery successfully repaired the meniscal damage, but failed to address symptoms

from osteoarthritis which became worse and lingered after the meniscal repair:

                     Having reviewed the evidence of record, the ALJ
             notes this is not the kind of case where a claimant with a
             knee injury undergoes a successful meniscal repair
             surgery and several years later, after virtually complete
             recovery, requires a total knee replacement surgery for
             osteoarthritis which he then tries to relate back to the
             original meniscal repair surgery. In the present case, the
             ALJ is persuaded from the fact that the plaintiff’s April
             11, 2018 work injury caused the meniscal damage which
             Dr. Johnson repaired, but that it also made plaintiff’s
             underlying right knee osteoarthritis symptomatic, in [sic]
             this condition was never remedied by Dr. Johnson’s
             surgery. Support for this conclusion comes from the fact
             that plaintiff credibly testified he continued to have right
             knee pain even after Dr. Johnson’s surgery and the fact
             that he was referred to Dr. Sharma for treatment within
             just a few months of being released by Dr. Johnson.
             These facts lead the ALJ to conclude plaintiff’s
             underlying osteoarthritis was symptomatic at the time of
             Dr. Johnson’s surgery, but was not addressed by that
                                         -11-
             meniscal repair and, instead, it continued to linger and
             worsen, necessitating Dr. Sharma’s treatment. It should
             also be pointed out that the defendant’s expert, Dr.
             Muffly, acknowledged that plaintiff had right knee
             osteoarthritis even though he believed plaintiff should not
             undergo right total knee replacement and instead, should
             attempt more conservative measures including injections.

(ALJ Opinion, p. 11.)

             In response to Employer’s assertion in its motion for reconsideration

that Dr. Madden did not specifically discuss causation for the right knee

replacement surgery, the ALJ admitted that Dr. Madden “did not explicitly say

plaintiff’s osteoarthritis or need for total knee replacement surgery were causally

related to” the April 2018 work incident. (Order denying reconsideration,

hereinafter “ALJ Order,” pp. 1-2.) But the ALJ noted that on Section G of the

Form 107, Dr. Madden diagnosed meniscal tears, osteoarthritis, and chronic knee

pain and noted that surgical repair and total knee replacement had been performed.

And the ALJ found Dr. Madden completed Section H of the form in a manner

indicating that Campbell’s diagnosed conditions were work related and allowing

for a “reasonable inference that plaintiff’s right knee osteoarthritis and TKR [total

knee replacement] were work related.” (ALJ Order, p. 2.)

             The ALJ found that Dr. Madden explained the causal relationship

“albeit in less than clear terms.” And the ALJ inferred that Dr. Madden thought

Campbell’s current right knee problems “are a continuation of the pain from the

                                         -12-
original April 11, 2018 injury, as he pointed out that plaintiff’s right knee problems

persisted” despite conservative treatment, then meniscal repair and then total knee

replacement surgery. (Id.)

             The ALJ also found there was no evidence of symptomatic right knee

osteoarthritis before the work injury and that initial diagnostic tests following the

work injury did not document symptomatic osteoarthritis. The ALJ also pointed

out there was proof of symptomatic osteoarthritis within a few months of the

meniscal repair surgery. The ALJ opined that the “temporal relationship cannot be

ignored” and supported “Dr. Madden’s causation opinion and the inference that the

right knee osteoarthritis and need for [total knee replacement] are due to the effects

of the April, 2018 work injury and November, 2018 surgery.” (ALJ Order, p. 3.)

             In affirming the ALJ, the WCB determined that the ALJ’s inference

that Dr. Madden believed the knee replacement surgery to be causally related to

the April 2018 work incident was fully supported by Dr. Madden’s report. It

pointed to Dr. Madden’s statements that “Mr. Campbell suffered an injury to the

right shoulder and knee during the course of a normal workday” and that

Campbell’s “injuries required surgical repair.” (WCB Opinion, p. 13.)

             The WCB recognized that the ALJ admitted that Dr. Madden did not

explicitly state the total knee replacement surgery was causally related to the April

2018 work incident. But it determined that the ALJ had discretion to draw

                                         -13-
reasonable inferences, for which the WCB could not substitute its own judgment so

long as the ALJ’s inferences are supported by substantial evidence. The WCB

further concluded that the inference of the total knee replacement surgery being

work related was reasonable.

             The WCB also found persuasive the fact that Dr. Madden’s opinion

attributed no portion of the whole person impairment rating to a preexisting active

condition, despite specifically attributing a significant portion of the whole person

impairment rating to the right knee replacement. So, the WCB determined that Dr.

Madden’s opinions were substantial evidence supporting the ALJ’s determination

of work-related medical causation.

              As Employer argues, it submitted proof that three orthopedic

surgeons expressed opinions that Campbell did not need knee replacement surgery.

And each surgeon opined the knee replacement surgery was ordered to address

osteoarthritis, which each viewed as having arisen solely from other factors such as

the normal aging process rather than as a result of the April 2018 work incident.

             KRS 342.0011(1) defines an injury for workers’ compensation

purposes as a work-related event proximately causing “a harmful change in the

human organism evidenced by objective medical findings.” And it excludes from

this definition of injury “the effects of the natural aging process[.]” Id.




                                         -14-
             Employer argues that an ALJ could not “reasonably conclude or infer

from the evidence that the April 11, 2018 event produced a level of harmful change

sufficient to warrant” the total knee replacement surgery. According to Employer,

“[n]either Dr. Madden nor Dr. Sharma [the surgeon] ever addressed causation of

this surgery and there is no evidence to support the ALJ’s decision.” (Petition for

review, p. 14.)

             According to Employer: “Dr. Madden’s report contained no evidence

of surgery causation at all, much less in terms of reasonable medical probability,

and as such this report comprised insufficient proof that the surgery was causally

related to the work injury.” Employer argues that nothing in Dr. Madden’s report

supports the ALJ’s determination and urges this Court to vacate and remand “for a

determination of whether substantial evidence supported the finding that the

surgery was causally related to the work injury.” (Petition for review, p. 15.) But

the WCB explicitly stated that the ALJ’s findings were supported by substantial

evidence, including the ALJ’s finding that there was a causal relationship between

the knee replacement surgery and the April 2018 work injury – so we see no need

to remand. Instead, the question is whether that conclusion by the WCB is

supportable by the record.

             Employer is certainly correct that the opinions of Dr. Madden in his

report and Dr. Sharma in his treatment notes do not explicitly find a causal relation

                                        -15-
between the April 2018 work incident and the total knee replacement with any

degree of specificity – in contrast to the very specific, explicit opinions of its

experts. But the ALJ has authority to make reasonable inferences from the

evidence. See, e.g., Transportation Cabinet, Dep’t of Highways v. Poe, 69 S.W.3d

60, 62 (Ky. 2001). And the ALJ alone can determine which medical opinions he

or she finds most credible and reliable. Upchurch, 127 S.W.3d at 621. Thus, we

do not perceive that the WCB’s assessment of the evidence to support a reasonable

inference of medical causation amounts to flagrant error resulting in gross

injustice. Nor do we believe that the WCB overlooked or misconstrued controlling

statutes or precedent – other than its previously discussed harmless misstatement

about the burden of proof and harmlessly overlooking KRS 342.735(3) – in

upholding the ALJ’s determination of medical causation. See Kelly, 827 S.W.2d at

687-88.

             Employer points out that questions of medical causation generally

must be addressed by medical experts and that the claimant must prove his/her

condition was caused by work through expert medical evidence. (Petition for

review, p. 13 (citing Mengel v. Hawaiian-Tropic Northwest and Central

Distributors, Inc., 618 S.W.2d 184, 186-87 (Ky. App. 1981) and Dupree v.

Kentucky Dep’t of Mines and Minerals, 835 S.W.2d 887 (Ky. 1992))). It also

argues that medical opinions must be based on a reasonable medical probability or

                                          -16-
certainty pursuant to precedent such as Young v. L.A. Davidson, Inc., 463 S.W.2d

924 (Ky. 1971). However, Dr. Madden certified that his opinions were stated to a

reasonable medical certainty at the conclusion of his Form 107 medical report.

Furthermore, Employer cites no authority indicating that Dr. Madden would not

qualify as a medical expert – even though Dr. Madden was not an orthopedic

surgeon unlike the other doctors whose opinions were considered in this case.

             Employer also argues that Dr. Madden’s opinions were too

speculative to warrant their consideration. Employer cites Combs v. Stortz, 276

S.W.3d 282 (Ky. App. 2009), in which this Court affirmed a trial court’s

determination that medical testimony in a tort case should be excluded as too

speculative since the treating physician testified only that the plaintiff “might

possibly require neck and/or shoulder surgery.” Id. at 296. But Dr. Madden did

not opine in his report that Campbell “might need” knee replacement surgery;

instead, Dr. Madden stated generally and with reasonable medical certainty that

Campbell’s injuries were caused by the work incident and required surgical repair.

             While Dr. Madden’s report did not directly state whether the surgical

repair required involved both knee replacement surgery as well as the meniscal

repair, it also did not explicitly limit the required surgical repair to the meniscal

repair surgery and apparently neither party took steps to obtain more specificity in

his opinions. But especially since Employer does not claim to have objected to

                                          -17-
admission of Dr. Madden’s report or to have taken steps to cross-examine Dr.

Madden about his opinions,6 we believe the WCB properly declined to second-

guess the ALJ’s assessment of the evidence and the inferences the ALJ drew from

the evidence.

               As Campbell points out, work-related arousal of a pre-existing

previously dormant, asymptomatic condition into a disabling, symptomatic reality

is compensable. Finley v. DBM Technologies, 217 S.W.3d 261, 265 (Ky. App.

2007). We do not believe the WCB flagrantly erred in assessing the evidence to

support the ALJ’s finding of a causal relationship between the April 2018 work

incident and Campbell’s osteoarthritis becoming symptomatic – thus prompting

Dr. Sharma’s recommendation for knee replacement. Furthermore, Employer has

pointed to no proof in the record of Campbell having active, symptomatic

osteoarthritis prior to the work fall.

               So, in sum, we see no reason to reverse the WCB’s upholding the

ALJ’s determinations of work-related medical causation. We lack grounds to

“correct” the WCB as we cannot conclude that the WCB flagrantly erred in

assessing the evidence resulting in a gross injustice. Nor do we perceive that the



6
  See generally KRS 342.033 (providing that a medical report “shall become a part of the
evidentiary record, subject to the right of an adverse party to object to the admissibility of the
report and to cross-examine the reporting physician.”); 803 KAR 25:010 Section 10(8) (“If a
medical report is admitted as direct testimony, an adverse party may depose the reporting
physician in a timely manner as if on cross-examination at its own expense.”).
                                                -18-
WCB overlooked or misconstrued precedent – other than its overlooking KRS

342.735 and harmlessly misstating the burden of proof – in affirming the ALJ’s

finding that the knee replacement surgery was causally related to the April 2018

incident and therefore work related and compensable. See Kelly, 827 S.W.2d at

687-88. Instead, it appears that the WCB and ALJ properly focused on the overall

substance of medical reports rather than whether they recited particular words

indicating work-related medical causation. See Upchurch, 127 S.W.3d at 621.

      Challenge to Medical Reasonableness of and Necessity for Surgery

            The ALJ concluded the discussion of the medical fee dispute issue by

stating he was “persuaded by Dr. Madden’s opinion that the right total knee

replacement surgery was reasonable and necessary and causally related to the April

11, 2018 work injury.” (ALJ Opinion, pp. 11-12.) In affirming the ALJ, the WCB

stated that the ALJ’s conclusion that the total knee replacement was reasonable and

necessary was supported by Dr. Madden’s statement that surgical repair was

required for Campbell’s knee injury and the ALJ’s inference that Dr. Madden

believed both knee surgeries were reasonable and necessary. The WCB also noted

as further support Dr. Sharma’s performing the knee replacement surgery and thus

implicitly opining that the knee replacement surgery was reasonable and necessary.

            Employer argues the WCB erred, contending that the opinions of three

orthopedic surgeons that total knee replacement was not reasonable or necessary

                                       -19-
treatment for any work-related injury is undisputed. It points to the lack of

specific, explicit statements in Dr. Madden’s report or Dr. Sharma’s treatment

notes that total knee replacement was reasonable and necessary.

            Despite the Employer’s experts stating their opinions in more explicit

and specific language, the ALJ was permitted to make inferences from the more

general opinion statements of Dr. Sharma and Dr. Madden. Furthermore, the

WCB correctly declined to second guess the ALJ’s judgment on the weight and

credibility of the medical evidence. The ALJ, as the fact finder, has the sole

authority to determine the “quality, character, and substance” of evidence.

Whittaker v. Rowland, 998 S.W.2d 479, 481 (Ky. 1999). Also, “an ALJ may pick

and choose among conflicting medical opinions and has the sole authority to

determine whom to believe.” Copar, Inc. v. Rogers, 127 S.W.3d 554, 561 (Ky.

2003). In sum, the ALJ was entitled to decide which doctors’ opinions he found

more credible and reliable and/or entitled to more weight.

            We perceive no flagrant error or gross injustice in the WCB’s

assessment of the evidence to support the ALJ’s finding that the knee replacement

was medically reasonable and necessary. Nor do we perceive that the WCB

overlooked or misconstrued controlling authority – other than harmlessly

overlooking KRS 342.735(3) and making a harmless misstatement about the

burden of proof – in upholding the finding of medical reasonableness and

                                        -20-
necessity. Instead, we perceive that the ALJ and WCB properly focused on the

overall substance of medical reports rather than whether they explicitly stated the

“magic words” that the knee replacement surgery was reasonable and necessary.

See Upchurch, 127 S.W.3d at 621. Thus, we must also affirm on this issue under

the standard of review stated in Kelly, 827 S.W.2d at 687-88.

            In sum, though another factfinder might have been more persuaded by

the evidence submitted by the Employer, we cannot say that the ALJ’s findings of

medical causation, reasonableness, and necessity were unsupported by substantial

evidence and reasonable inferences drawn therefrom. Further arguments in the

petition for review and response which are not discussed herein have been

determined to lack merit or relevancy to resolving this matter.

                                  CONCLUSION

            For the reasons stated herein, we affirm the WCB.

             ALL CONCUR.


BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE MARK
                                           CAMPBELL:
W. Barry Lewis
Hazard, Kentucky                           W. Gerald Vanover
                                           London, Kentucky

                                           NO BRIEFS FOR OTHER
                                           APPELLEES.




                                        -21-